Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Pending claims have been amended as follows:

1.  (Currently Amended)  A method of wireless communication, the method comprising:
establishing a radio connection for the wireless communication;
determining a configuration for whether to segment one or more packets for the wireless communication using the established radio connection, the configuration being determined based on a configuration message communicated over the established radio connection prior to wireless communication of the one or more packets, wherein the configuration message comprises one or more criteria and an indicator, wherein the indicator is configurable to indicate one of two modes of operation for each of a plurality of radio bearers associated with an apparatus, the two modes of operation including:

2) a segmentation-allowed operation during which each of the plurality of radio bearers is to allow segmentation, subject to the one or more criteria included in the configuration message, and the one or more packets are allowed to be segmented for the wireless communication, subject to the one or more criteria; and
communicating the one or more packets based on the determined configuration, wherein the one or more criteria comprise at least one of a bandwidth waste percentile threshold, a data rate threshold, a packet waste percentile threshold, or a processing load threshold, and the communicating the one or more packets during the segmentation-allowed operation comprises:
when the one or more criteria is a bandwidth waste percentile threshold, disallowing segmentation of the one or more packets when an estimated bandwidth waste is less than the bandwidth waste percentile threshold, and allowing segmentation of the one or more packets when an estimated bandwidth waste is greater than the bandwidth waste percentile threshold,
when the one or more criteria is a data rate threshold, disallowing segmentation of the one or more packets when an estimated data rate is greater than the data rate threshold, and allowing segmentation of the one or more packets when an estimated data rate is greater than the data rate threshold,
when the one or more criteria is a packet waste percentile threshold, disallowing segmentation of the one or more packets when an estimated packet waste is less than 
when the one or more criteria is a processing load threshold, disallowing segmentation of the one or more packets when a processing load of a component of an apparatus is greater than the processing load threshold, and allowing segmentation of the one or more packets when a processing load of a component of an apparatus is less than the processing load threshold.

21.  (Currently Amended)  An apparatus for wireless communication, the apparatus comprising:
a transceiver; a memory; and at least one processor communicatively coupled to the transceiver and the memory,
wherein the at least one processor is configured to: establish a radio connection for the wireless communication;
determine a configuration for whether to segment one or more packets for the wireless communication using the established radio connection, the configuration being determined based on a configuration message communicated over the established radio connection prior to wireless communication of the one or more packets, wherein the configuration message comprises one or more criteria and an indicator, wherein the indicator is configurable to indicate one of two modes of operation for each of a plurality of radio bearers associated with the apparatus, the two modes of operation including:

2) a segmentation-allowed operation during which each of the plurality of radio bearers is to allow segmentation, subject to the one or more criteria included in the configuration message, and the one or more packets are allowed to be segmented for the wireless communication, subject to the one or more criteria; and
communicate the one or more packets based on the determined configuration, 
wherein the one or more criteria comprise at least one of a bandwidth waste percentile threshold, a data rate threshold, a packet waste percentile threshold, or a processing load threshold, and the at least one processor is configured to communicate the one or more packets during a segmentation allowed operation by being further configured to:
when the one or more criteria is a bandwidth waste percentile threshold, disallowing segmentation of the one or more packets when an estimated bandwidth waste is less than the bandwidth waste percentile threshold, and allowing segmentation of the one or more packets when an estimated bandwidth waste is greater than the bandwidth waste percentile threshold,
when the one or more criteria is a data rate threshold, disallowing segmentation of the one or more packets when an estimated data rate is greater than the data rate threshold, and allowing segmentation of the one or more packets when an estimated data rate is greater than the data rate threshold,
when the one or more criteria is a packet waste percentile threshold, disallowing segmentation of the one or more packets when an estimated packet waste is less than 
when the one or more criteria is a processing load threshold, disallowing segmentation of the one or more packets when a processing load of a component of an apparatus is greater than the processing load threshold, and allowing segmentation of the one or more packets when a processing load of a component of an apparatus is less than the processing load threshold.

Allowable Subject Matter
Claims 1-3, 6, 21-23, and 26-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for determining a configuration for whether to segment one or more packets for a wireless communication using an established radio connection, and communicating the one or more packets based on the determined configuration.
The prior art of record (in particular Maheshwari et al. (US 20090252182) in view of Chun (US 20180191551) and in view of Meylan et al. (US 20090046631)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: determining a configuration for whether to segment one or more packets for the wireless communication using the established radio connection, the configuration being determined based on a configuration message communicated over the established radio connection prior to wireless communication of the one or more packets, wherein the configuration message comprises one or more criteria and an indicator, wherein the indicator is configurable to indicate one of two modes of operation for each of a plurality of radio bearers associated with an apparatus, the two modes of operation including: 1) a segmentation-free operation during which each of the plurality of radio bearers is to disallow segmentation, the one or more packets are not to be segmented for the wireless communication, and 2) a segmentation-allowed operation during which each of the plurality of radio bearers is to allow segmentation, subject to the one or more criteria included in the configuration message, and the one or more packets are allowed to be segmented for the wireless communication, subject to the one or more criteria; and communicating the one or more packets based on the determined configuration, wherein the one or more criteria comprise at least one of a bandwidth waste percentile threshold, a data rate threshold, a packet waste percentile threshold, or a processing load threshold, and the communicating the one or more packets during the segmentation-allowed operation comprises: when the one or more criteria is a bandwidth waste percentile threshold, disallowing segmentation of the one or more packets when an estimated bandwidth waste is less than the bandwidth waste percentile threshold, and allowing segmentation of the one or more packets when an estimated bandwidth waste is greater than the bandwidth waste percentile threshold, when the one or more criteria is a data rate threshold, disallowing segmentation of the one or more packets when an estimated data rate is greater than the data rate threshold, and allowing segmentation of the one or more packets when an estimated data rate is greater than the data rate threshold, when the one or more criteria is a packet waste percentile threshold, disallowing segmentation of the one or more packets when an estimated packet waste is less than the packet waste percentile threshold, and allowing segmentation of the one or more packets when an estimated packet waste is greater than the packet waste percentile threshold, and when the one or more criteria is a processing load threshold, disallowing segmentation of the one or more packets when a processing load of a component of an apparatus is greater than the processing load threshold, and allowing segmentation of the one or more packets when a processing load of a component of an apparatus is less than the processing load threshold. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 02/12/2021. The same reasoning applies to independent claim 21 mutatis mutandis.  Accordingly, claims 1-3, 6, 21-23, and 26-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Owen (US 9106887), “Adjusting encoding parameters at a mobile device based on a change in available network bandwidth.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413